OPINION — AG — (1) THE CONSTITUTION OF OKLAHOMA DOES NOT PROHIBIT A MEMBER OF THE STATE LEGISLATURE FROM BEING EMPLOYED BY A SCHOOL DISTRICT AS A TEACHER OR IN AN ADMINISTRATIVE CAPACITY (ASSUMING THAT HE GIVES " PERSONAL ATTENTION " TO HIS LEGISLATIVE DUTIES), SUBJECT TO THE QUALIFICATIONS STATED BELOW. (2) NO MEMBER OF THE LEGISLATURE DURING THE TERM FOR WHICH HE SHALL HAVE BEEN ELECTED, OR WITHIN TWO YEARS THEREAFTER, IS ENTITLED TO DERIVE, DIRECTLY OR INDIRECTLY, ANY PECUNIARY BENEFIT FROM APPROPRIATIONS MADE BY A LEGISLATURE OF WHICH HE IS A MEMBER, REGARDLESS OF WHETHER OR HOW HE VOTED THEREON. (3) NO MEMBER OF THE LEGISLATURE MAY RECEIVE COMPENSATION OUT OF THE GENERAL FUND OF ANY SCHOOL DISTRICT TO WHICH THERE HAS BEEN APPORTIONED BY THE STATE BOARD OF EDUCATION OUT OF APPROPRIATED FUNDS ANY SUM OF MONEY AS BASIC AID, OPERATIONAL FUND AID, OR STATE EQUALIZATION AID. SUCH MEMBER OF THE LEGISLATURE MAY RECEIVE COMPENSATION OUT OF THE GENERAL FUN OF A SCHOOL DISTRICT WHICH RECEIVES NO STATE AID; OR HE MAY RECEIVE COMPENSATION OUT OF SEPARATE FUNDS, IF ANY, DERIVED EXCLUSIVELY FROM SOURCES OTHER THAN LEGISLATIVE APPROPRIATIONS, PROVIDED HIS SALARY IS NOT INCLUDED IN CALCULATION OF THE MINIMUM PROGRAM OF THE DISTRICT. (4) EVERY MEMBER OF THE BOARD OF EDUCATION OF A SCHOOL DISTRICT WHO VOTES FOR PAYMENT OF MONEY PURSUANT TO SUCH A VOID CONTRACT WOULD BE JOINTLY AND SEVERALLY LIABLE TO THE SCHOOL DISTRICT, ALONG WITH THE PERSON RECEIVING THE MONEY, FOR DOUBLE THE AMOUNT SO PAID OUT, OF THE SCHOOL DISTRICT, OR UPON ITS DEFAULT, AFTER DEMAND, BY A ELECTOR OF THE DISTRICT. CITE: 70 Ohio St. 1961, 4-30 [70-4-30], ARTICLE V, SECTION 24, 70 Ohio St. 1961, 18-4(1)(C) [70-18-4], 70 Ohio St. 1961, 18-4 [70-18-4], 70 Ohio St. 1961, 18-1 [70-18-1], 70 Ohio St. 1961, 18-4(2) [70-18-4], 70 Ohio St. 1961, 18-2 [70-18-2], 70 Ohio St. 1961, 18-5(A) [70-15-5], 70 Ohio St. 1961, 18-5(B) [70-18-5], 70 Ohio St. 1961, 1-19 [70-1-19], 70 Ohio St. 1961, 4-5 [70-4-5], OPINION NO. NOVEMBER 6, 1961 — CARTWRIGHT, 70 Ohio St. 1961 6.3 [70-6.3], 70 Ohio St. 1961 6.4 [70-6.4](A) 1 Ohio St. 1961 6 [1-6] (CHARLES NESBITT) SEE: OPINION NO. 87-008 ** SEE OPINION NO. 89-572 (1989) **** SEE OPINION NO. 88-543 (1988) ** ** SEE: OPINION NO. 72-292 (1972) ** ** SEE: OPINION NO. 74-166 (1974) **